DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/21 and 5/4/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 9-12 and 16-18, the prior art does not disclose or reasonably suggest a wavelength conversion apparatus as required by the claims, specifically including first and second wavelength separation filters for separating and outputting, from part of the output light, each of two light components generated by parametric fluorescence in the wavelength converter, wherein the controller controls the temperature of the wavelength converter on the basis of difference in light intensity of the two light components, in combination with the remaining limitations of the claims.
Re. Claims 13-15, the prior art does not disclose or reasonably suggest a wavelength conversion apparatus as required by the claims, specifically including first and second control-light light sources, each control-light light source outputting a control light to be multiplexed with wavelength-multiplexed signals input to the wavelength converter as signal light; and first and second wavelength separation filters for separating and outputting, from part of the output light, each of two light components with a first wavelength that is the fundamental-wave wavelength or very close thereto, and a second wavelength at an edge portion of a conversion bandwidth of converted light of the wavelength-multiplexed signals generated by difference-frequency generation with the fundamental-wave wavelength as a reference, with a wavelength double a wavelength of pump light as a fundamental-wave wavelength, wherein the controller controls the temperature of the wavelength converter on the basis of difference in light intensity of the two light components output from the first and second wavelength separation filters, in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/6/22